UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

DANIEL J. VENTRICELLI, as Trustee of the
bankruptcy estate of William F. Nicklin, Debtor,
Plaintiff,

 

V.

HN; and William T. Nicklin, as Custodian FBO 20 CV 318 (VB)
HN UTMA NY until age 21,
Defendants.
none x
DANIEL J. VENTRICELLI, as Trustee of the
bankruptcy estate of William F. Nicklin, Debtor,
Plaintiff,

 

V.
20 CV 321 (VB)
Alexandra Lescop Nicklin,
Defendant.
= - — x
DANIEL J. VENTRICELLI, as Trustee of the
bankruptcy estate of William F. Nicklin, Debtor,
Plaintiff,

 

v.

20 CV 431 (VB)

Jonathan Case Nicklin,
Defendant.

 

DANIEL J. VENTRICELLI, as Trustee of the
bankruptcy estate of William F, Nicklin, Debtor,
Plaintiff,

v. : 20 CV 433 (VB)

Lisa Billard Nicklin,
Defendant.
none ae a+ nnn X
DANIEL J. VENTRICELLI, as Trustee of the
bankruptcy estate of William F. Nicklin, Debtor,
Plaintiff,

 

Vv.
20 CV 434 (VB)
William T. Nicklin,
Defendant.
wees = Xx

 
 

 

- - --- x
DANIEL J. VENTRICELLL, as Trustee of the
bankruptcy estate of William F. Nicklin,
Debtor,
Plaintiff, :
V. : 20 CV 436 (VB)

S.N., a minor under the age of 21; and
WILLIAM T. NICKLIN, as Custodian for the
benefit of S.N. under the Uniform Transfer to
Minors Act (UTMA) as enacted in New York
until age 21,
Defendants.
oeoe x

 

 

On January 31, 2020, counsel for defendants in the above matters requested the Court
reassign the above cases to Judge Cecilia Morris of the U.S. Bankruptcy Court for the Southern
District of New York. Defense counsel states these cases are related to a Chapter 7 bankruptcy
proceeding assigned to Judge Morris.

Defense counsel’s letter does not indicate whether plaintiff consents to defendants’
request, or set forth a procedural mechanism for accomplishing the requested assignment.

Accordingly, it is HEREBY ORDERED:

By February 10, 2020, counsel for all parties in these cases shall submit a joint letter
stating plaintiff's position respecting defendants’ request, and also setting forth the procedural
mechanism for accomplishing such reassignment. Counsel shall also indicate whether two
additional matters pending before this Court (20 CV 317 and 20 CV 319), which seemingly also
are related to the underlying bankruptcy, should be reassigned as well.

The Clerk is directed to file this Order in all six of the above captioned cases.

Dated: February 3, 2020
White Plains, NY
SO ORDERED:

Wu

Vincent L. Briccetti
United States District Judge

 
